Motion to discharge the defendant on common bail.The defendant, resident in Maryland, obtained a discharge, with divers other persons, from all his debts, under a certificate of the chancellor of that state, grounded on an act of assembly, which passed during a session, commencing on the 5th November 1798, and ending on the 20th January i'<99. By the terms of the act, he was entitled to be discharged as a merchant, unless one fourth part of his creditors dissented therefrom, on his giving certain notice of his intention to take the benefit of this insolvent law, by a general publication in the gazette and executing an assignment for the use of his creditors generally.The chancellor certified, that he had in all things conformed to the law, made his assignment, and was discharged from his debts.objected to the motion. The Maryland act is retrospective on debts theretofore due. Its operation is similar to the insolvent law of New Jersey, in James et al. v. Allen, (1 Dall. 188,) discharging the debtor from imprisonment in that state, but not going beyond its Unfits. It is local in its nature.The law of Maryland under which Hall was discharged, (1 Dall. 229,) was framed for general purposes, and may fairly be distinguished from the present. The inconveniences of such an act, are highly obvious, as is fully shown by the argument of the plaintiff’s counsel in that case. lb. 230. And good policy will prevent the court from going beyond the bounds of that decision.*534Messrs. Ingersoll and W. Tilghman answered,The court observed, that it was of infinite consequence their decisions should be uniform. The principal case is precisely the same in principle as that of Millar v. Hall, and we consider ourselves bound by that determination. Let the defendant be discharged on common bail.